Opinion issued August 20, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00431-CV
                           ———————————
                     IN RE JOHN F. CURRY, JR., Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      In this original proceeding, relator John F. Curry, Jr. seeks mandamus relief

compelling the trial court to vacate its May 5, 2015 Order on Respondent’s Motion

for Interim Fees, by which relator was ordered to pay $10,000 in interim attorney’s

fees. The petition for writ of mandamus is DENIED. We lift the stay of the order

issued by this Court on May 12, 2015.
                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Brown.




                                        2